Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 
Response to Arguments
	The objection to claim 16 is withdrawn. 
	The pending 112 rejections are overcome.  
	The separate 101 rejection to claim 15 is withdrawn. 
	With regard to the 101 rejection, applicant argues that the amendments claims overcome the 101 rejection.  The examiner disagrees.  If anything, the claims have become even more abstract and removed from any sort of practical application with the use of abstract exchanges between objects and conditions without any context as to how any of these exchanges are determined or occur. 
	With regard to the art rejection, applicant argues that the amendments overcome the art rejection.  The examiner disagrees as shown in the rejection below.  It is noted that applicant’s further abstraction of the trading system and prices lead to a BRI interpretation that is likely broader than in the final office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-16 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to a trading system which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

store data representing:
object IDs of a first object and a second object; 
user IDs of a user owning the first object and a user owning the second object, 
exchange destination prices of the first object and the second object, exchange source prices of the first object and the second object, exchange conditions associated with the first object and the second object, and 
an ownership information that represents relations between the user IDs and the object IDs;  
i) select the first object as an exchange destination object in a first exchange case in which an execution of an exchange program is triggered due to the exchange condition of the second object, or ii) select the second object as an exchange destination object in a second exchange case in which an execution of the exchange program is triggered due to the exchange condition of the first object;  
determine the exchange source prices; 
i) compare the exchange destination price of the first object with the exchange source price of the second object in the first destination case, or ii) compare the exchange destination price of the second object with the exchange source price of the first object in the second exchange case; 
i)  determine a first payment amount of the user owning the second object in the first exchange case, or ii) determine a second payment amount of the user owning the first object in the second exchange case; 
i) check a first payment information from the user owning the second object in the first exchange case or ii) check a second payment information from the user owning the first object in the second exchange case; 
update a table containing the ownership information to reflect new relations between the object IDs and the user IDs after i) checking the first payment information or ii) checking the second payment information.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
a storage device;
a processor;

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2, 4, 6-9, 11-14, 16-22 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, 11-16, 18-23 are rejected under 35 USC 102 as being unpatentable over US 2016/0292672, Fay et al. (hereafter Fay).

1.  An information processing device for performing an object exchange, the information processing device comprising: 
a processor configured to store data representing:
object IDs of a first object and a second object; (Fay ¶25 discloses a database storing information about a tradable asset; ¶22-24 ownership info, see also ¶53, 76)
user IDs of a user owning the first object and a user owning the second object, (Fay ¶22 ownership information of assets)
exchange destination prices of the first object and the second object, exchange source prices of the first object and the second object, exchange conditions associated with the first object and the second object, and (Fay ¶26 discloses sell, buy orders and conditions for items; see also ¶103)
an ownership information that represents relations between the user IDs and the object IDs;  (Fay ¶22 ownership information of assets) 
the processor is configured to i) select the first object as an exchange destination object in a first exchange case in which an execution of an exchange program is triggered due to the exchange condition of the second object, or ii) select the second object as an exchange destination object in a second exchange case in which an execution of the exchange program is triggered due to the exchange condition of the first object;  (Fay ¶26-27 matches orders for execution and trades)
the processor configured to determine the exchange source prices; (Fay ¶26 prices of the items to be traded)
the processor is configured to i) compare the exchange destination price of the first object with the exchange source price of the second object in the first destination case, or ii) compare the exchange destination price of the second object with the exchange source price of the first object in the second exchange case; (Fay ¶39 determines the amount to be transacted)
the processor is configured to i)  determine a first payment amount of the user owning the second object in the first exchange case, or ii) determine a second payment amount of the user owning the first object in the second exchange case; (Fay ¶39 determines the amount to be transacted)
the processor is configured to i) check a first payment information from the user owning the second object in the first exchange case or ii) check a second payment information from the user owning the first object in the second exchange case; (Fay ¶46 generates payment information for the seller)
the processor is configured to update a table containing the ownership information to reflect new relations between the object IDs and the user IDs after i) checking the first payment information or ii) checking the second payment information.  (Fay ¶45-46 submits a blockchain record of the transaction)

Claim 15 is rejected under a similar rationale. 

Claim 23 is rejected under a similar rationale.  Note that Fay ¶26 discloses multiple messages from different users and thus meets the three users in claim 23. 

2.  The information processing device according to claim 1, wherein the processor is configured to receive the exchange condition associated with the second object from a computing device associated with the user owning the second object, and (Fay ¶45 receives information about the order; see also ¶22-27)
The processor is configured to select  a matching exchange object in accordance with data representing the exchange condition in the first exchange case.  (Fay ¶89-98 describing a trade process; ¶95 selecting the items for exchange) 

4. The information processing device according to claim 1, wherein the exchange conditions includes stored data representing an exchange stop condition associated with stopping a repetition of the object exchange.  (Fay ¶89 discloses an exchange that is reverted in 3 days) 

6. The information processing device according to claim 1, 
	Wherein the first object includes a plurality of first objects (Fay ¶26 APPL stock shares) 
wherein the processor is configured to select the plurality of first objects (Fay ¶26 selects orders for the shares), and 
wherein the processor is configured to compare a price acquired by summing up exchange destination prices associated with the plurality of first objects with the exchange source price of the second object in the first exchange case.  (Fay ¶39 determines the amount to be transacted)

7. The information processing device according to claim 1, wherein the processor is further configured to store data representative  a history ID associated with an exchange source user ID, an exchange destination user ID, an exchange source object ID, and an exchange destination object ID at a time of an exchange, and
is also configured to store user information in association with the user ID, and store object information in association with the object ID.  (Fay ¶25 discloses a database storing information about a tradable asset, ¶82 stores information about the transaction, which includes the users involved and the securities traded) 

8. The information processing device according to claim 7, wherein the processor is configured to use at least one of the user information, the object information, the exchange condition, the history ID, an input from an input unit of the processor, and a price database stored in a storage device of the processor.  (Fay ¶77 uses the user information to process the exchange) 

9. The information processing device according to claim 1, wherein the information processing device comprises a server.  (Fay ¶99 discloses the use of a computer system; note a server is a computer system that receives and processes information and can provide the information to other sources) 
11. The information processing device according to claim 1, wherein the payment amount is set to zero when a difference of a sum of exchange destination price of the first object from a sum of exchange source price of the second object is equal to or smaller than a predetermined value and an exchange is established without payment from the user owning the second object in the first exchange case.  (This limitation is given little patentable weight as it recites an event that may not occur)

12. The information processing device according to claim 8, wherein the price database stored in the storage device of the processor includes the object information and the exchange destination prices.  (Fay ¶25-26 discloses storing trade information so that trades can be made, which includes the bid/ask price)

13. The information processing device according to claim 1, further wherein the processor is configured to store and manage the objects.  (Fay ¶99 discloses a computer system that manages the transactions) 

14. The information processing device according to claim 1, wherein the processor is configured to store a block chain formed from a block including update information of information stored in the storage device.  (Fay ¶80-81 stores blockchain information) 

16. The information processing device according to claim 1, wherein processor is configured to determine if a difference between the exchange destination price of the first object and the exchange source price of the second object, exceeds a threshold value and automatically initiates an operation to transfer the first object and the second object based on the determination, without displaying the exchange destination price and the exchange source price of the exchange source object in the first exchange case. (Fay ¶26 discloses a bid/ask price.  The following is a definition of bid/ask from investopedia:  The bid price represents the maximum price that a buyer is willing to pay for a share of stock or other security. The ask price represents the minimum price that a seller is willing to take for that same security. A trade or transaction occurs when a buyer in the market is willing to pay the best offer available—or is willing to sell at the highest bid.  Thus, the system determines the bid price exceeds the ask price and causes an exchange to happen, note that the Fay describes the system handling the exchange automatically and does not explicitly disclose displaying the prices)

18. (New) The information processing device according to claim 17, wherein the processor is configured to determine the payment amount of the user owning the second object to be equal to or more than zero if the exchange destination price of the first object is lower than the exchange source price of the second object in the first exchange case.  (Fay ¶26 determines a payment amount for the purchase)

19.  The information processing device according to claim 1, wherein the processor is configured to represent the new relations without any input of the user owning the first object in the first exchange case.  (Fay ¶45-46 submits a blockchain record of the transaction without input form the user)

20.  The information processing device according to claim 19, wherein the processor is configured to select the first object as the exchange destination object in the first exchange case based on a reception of an input of the user owning the second object.  (Fay ¶26 receives information about sales from the users of the system)

21.  The information processing device according to claim 1, wherein the processor is configured to receive the exchange destination price of the first object from a computing device associated with the user owning the first object or to determine the exchange destination price of the first object in the first exchange case. (Fay ¶26 receives information about sales from the users of the system)

22.  The information processing device according to claim 1, further comprising: 
if the exchange stop condition is not reached for the exchange condition associated with the first object: the processor is configured to select a third object as an exchange destination object in which an execution of the exchange program is triggered due to the exchange condition of the first object; 
the processor is configured to compare an exchange destination price of the third object with the exchange source price of the first object; 
the processor is configured to determine a payment amount of a current user owning the first object;
the processor is configured to check a third payment information from the current user owning the first object; and the processor is configured to further update the table containing the ownership information to reflect new relations between the object IDs of the first object and the third object and user IDs showing current ownerships of the first object and the third object after checking the third payment information.  (Note that this is given little patentable weight as it recites a conditional that may not occur.  Further, this is merely repetition of the purchasing/matching system disclosed in ¶26)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 USC 103 as being unpatentable over Fay in view of Barter definition, Investopedia. 

Fay does not explicitly disclose.
17.  The information processing device according to claim 1, wherein the processor is configured to represent the new relations without any payment from the user owning the first object even if the exchange destination price of the first object is lower than the exchange source price of the second object in the first exchange case.

However, it would have been obvious to modify the trading system of Fay to include the ability to barter an exchange without the payment when the relative value of goods is nearly the same for the purposes of achieving an optimal allocation of resources by exchanging goods that represent similar values as taught by Investopedia.  Moreover, as the oldest form of commerce, such a system would have been known to one of ordinary skill in the art and could be utilized with predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684